Citation Nr: 0033676	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.  

This matter arises from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted the veteran's claim for 
service connection for PTSD, and assigned an initial 10 
percent evaluation, effective from November 4, 1998.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that a personal 
hearing was scheduled for October 19, 1999, but the veteran 
was unable to attend at that time.  He requested that he be 
rescheduled for a hearing at a later date.  Pursuant to his 
request, an additional personal hearing was scheduled for 
November 22, 1999.  However, the veteran failed to appear at 
the scheduled time, and did not otherwise offer any 
explanation for his absence.  Accordingly, the Board will 
proceed with its review of the veteran's appeal at this time.  


REMAND

By an April 1999 rating decision, the RO granted service 
connection for PTSD, and assigned an initial 10 percent 
evaluation, effective from November 4, 1998.  The veteran 
filed a timely appeal, contending that the evidence presented 
showed that his PTSD was more severe than reflected by the 
initially assigned 10 percent evaluation, and that he was 
rendered unable to obtain or retain gainful employment due to 
his PTSD disability.  

The veteran underwent a VA rating examination in December 
1998.  The report of that examination showed that the veteran 
complained of experiencing symptoms including sleeplessness, 
sudden night wake-ups, anxiety, and paranoia in large groups.  
The veteran also indicated that he experienced flashbacks, 
short temper, and depression.  The veteran stated that he 
worked at Goodyear Tire and Rubber for some ten years, and 
that during that period, he experienced hyperalertness, and 
found it difficult to interact with other co-workers.  
According to the veteran, working steadily helped him to keep 
some of his reported PTSD symptoms at bay.  The veteran 
indicated that his severe carpal tunnel syndrome resulted in 
his being declared physically disabled by Goodyear, and that 
he had been receiving disability compensation benefits since 
1995.  The veteran reported having been married twice, and 
that he had three children.  He indicated that he had been 
married for three years, and that his wife had encouraged him 
to seek treatment for PTSD.  The veteran reported feeling 
"pretty depressed," but had never been suicidal.  However, 
he indicated that he had been "inappropriately paranoid" 
about other people and found it difficult to make friends or 
get along with others.  

On examination, the veteran was found to be fully oriented, 
and did not experience any memory loss.  He indicated that he 
preferred to do things on a routine basis, and did not like 
deviations to his schedule.  The veteran claimed to have 
avoided thinking about his wartime experiences in Vietnam.  
The veteran reported receiving treatment for PTSD at the VA 
Medical Center in Topeka, Kansas (VAMC) since October 1998.  
The veteran was noted to be taking medication for his PTSD.  
The examiner stated that the veteran was able to maintain 
good personal hygiene and basic activities of daily living.  
He was reportedly dependent on his wife when he became 
excited and to keep him from withdrawing from interpersonal 
relationships.  The examiner offered that the veteran 
suffered from low self-esteem and isolative behavior.  His 
speech was normal, and thought patterns were organized.  The 
veteran appeared to have some insight into his problems and 
felt that he was benefiting from his treatment.  The veteran 
was observed to experience some emotional disturbance when 
recounting his memories of combat in Vietnam where he served 
as a Navy supply clerk.  The examiner concluded with a 
diagnosis of PTSD and offered an Axis V Global Assessment of 
Functioning (GAF) score of 50.  Under the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV), a GAF score of 
50 is suggestive of serious symptoms of a psychiatric 
disorder (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The Board has considered the report of the December 1998 VA 
rating examination, but finds that the degree of functional 
impairment due to the diagnosed PTSD is not entirely clear 
when the objective findings reported on that examination are 
compared to the conclusions of the examiner regarding the 
severity of the veteran's impairment due to PTSD.  As noted, 
the examiner concluded with a GAF score of 50.  However, the 
objective clinical findings reflected in the examination 
report did not indicate that the veteran experienced such 
symptoms as suicidal ideation, severe obsessional rituals, a 
complete lack of friends, or an inability to retain 
employment.  As noted, the veteran was fully oriented, did 
not suffer from impaired memory, and had held a job for some 
years before retiring due to physical disabilities.  

The veteran's service representative asserts that an Axis V 
GAF score of 50 warrants assignment of a disability 
evaluation in excess of 10 percent.  Further, the veteran 
asserts that his PTSD should be assigned a 100 percent 
disability evaluation.  Even so, the reported objective 
clinical findings do not appear to reflect serious 
psychiatric disability, and it is not clear from the December 
1998 VA rating examination as to the actual degree of 
functional impairment due to the veteran's service-connected 
PTSD.  In that regard, the Board observes that in November 
1998, the veteran underwent a VA Agent Orange Registry 
examination.  At that time, he did not report experiencing 
problems due to psychiatric disorders, and was found to be 
fully alert, cooperative, and was in no apparent distress.  
However, the examiner did offer an initial clinical 
impression that the veteran's symptoms were suggestive of 
subclinical PTSD.  Other clinical treatment records indicate 
that the veteran was experiencing legal problems due to an 
altercation of some sort in his house, that he experienced 
problems dealing with a psychiatrically disabled 
stepdaughter, and that he reported feeling angry and 
depressed.  None of that evidence, including VA therapy notes 
pertaining to PTSD treatment, clearly describe the level of 
disability resulting from PTSD, and do not appear to 
otherwise indicate that the veteran was unemployable due to 
PTSD symptoms.  The evidence does show, however, that he is 
disabled due to physical complaints.  

Based on the foregoing, the Board finds that further 
development of the case is necessary in order to determine 
the degree of impairment due to service-connected PTSD.  The 
Board finds, therefore, that the RO should first contact the 
veteran in order to identify and obtain any pertinent medical 
treatment or other records regarding his PTSD.  Afterwards, 
the veteran should be scheduled to undergo a VA psychiatric 
examination, conducted by a panel of two psychiatrists who 
have not examined or seen him previously, in order to 
determine the degree of functional impairment he experiences 
due solely to PTSD.  Afterwards, the RO should readjudicate 
the veteran's claim on the basis of all available evidence.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his service-connected PTSD.  
Any such records not currently contained 
in the veteran's claims file should be 
obtained and associated with the claims 
file.  If no other treatment records are 
available, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA psychiatric examination 
conducted by a panel of two psychiatrists 
who have not previously examined him in 
order to evaluate the severity of his 
service-connected PTSD, and to assess the 
extent to which the PTSD disability, 
exclusive of all other disabilities 
impacts on his ability to obtain and 
retain gainful employment.  The veteran's 
claims file should be made available to 
the examiners for review in advance of 
the scheduled examination.  After a 
thorough review of the relevant evidence 
contained in the veteran's claims file 
and a clinical examination of the 
veteran, it is requested that the VA 
examiners discuss and reconcile any 
contradictory evidence regarding the 
level of the veteran's functional 
impairment.  Thereafter, the examiners 
should render an opinion as to the 
severity of the diagnosed PTSD.  The 
examiners are requested, to the extent 
possible, to distinguish the degree of 
functional impairment due to PTSD alone, 
from impairment due to other factors, 
including any physical or other 
disabilities.  The examiners are 
requested to offer an Axis V GAF score.  
The examiners are further requested to 
assess the severity of the veteran's PTSD 
in terms of the evaluative criteria set 
forth in the Rating Schedule at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The 
examiners are requested to reconcile 
their findings with the conclusions and 
assessments previously rendered.  Full 
rationales for all opinions expressed 
should be contained in the typewritten 
examination reports.  

3.  Upon completion of the foregoing, the 
RO is requested to review the entire 
claims file, to undertake any additional 
development necessary and to ensure full 
compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Thereafter, the RO should 
adjudicate the issue of determination of 
a proper initial evaluation for PTSD on 
the basis of all relevant evidence.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further 
action is required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



